PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/717,389
Filing Date: 27 Sep 2017
Appellant(s): Sullivan et al.



__________________
Derek Meeker (53,313)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 November 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 25 March 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Claims 16, 19-26, 31, and 32 were cancelled in the 8 October 2021 amendment and thus the rejections set forth in the Office action dated 25 March 2021 of claims 16, 19-26, 31, and 32 have been withdrawn.
(2) Response to Argument
B. Arguments on 2 November 2021 Appeal Brief pg. 3
Appellant argues that the Board should reverse the § 112 rejection of claim 2 because conductive coupler introduced in claim 9 and the “different conductive couplers” in dependent claim 2 allow for different functions.  
The examiner respectfully disagrees.  Claim 9 is directed to an apparatus requiring “the first electron emitter and the second electron emitter are configured to simultaneously produce electrons”.  The term “configured” along with “simultaneously produce electrons” necessitates structure such that the first electron emitter and the second electron emitter simultaneously produce electrons.  Dependent claim 2 requires a different structural limitation wherein the first electron emitter and the second electron not simultaneously produce electrons.  Further appellant appears to be admitting that the simultaneously-electron-producing structure required by independent claim 9 is replaced (i.e., no longer required) in dependent claim 2 by “different conductive couplers” each having different structures with different functions.  It should be noted that MPEP § 608.01(n) states that “… if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements …”.  Therefore, claim 2 fails to comply with 35 U.S.C. 112(d) because dependent claim 2 does not include all of the limitations recited in claim 9.
C. Arguments on 2 November 2021 Appeal Brief pp. 3-5
In regard to the case law cited by appellant, appellant's arguments are not persuasive because appellant's arguments fail to discuss how the case law citations are applied to the facts of the application under appeal.
D. Arguments on 2 November 2021 Appeal Brief pp. 5-9
In response to appellant’s argument that the cited prior art do not teach or suggest a cathode connector that extends through the vacuum envelope and is electrically coupled to both emitters (e.g., the second cathode connector) and there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, there is some teaching, suggestion, or motivation to do so found in the references themselves.  As discussed in the previous Office action, Steinlage et al. disclose a “… cathode assembly 50 and the anode assembly 52 may be supported within a housing 54 defining an area of relatively low pressure (e.g., a vacuum) …”, wherein “… power supply 68 may provide drive current to heat the one or more emitters 66 to promote electron emission …” (e.g., see annotations in 
    PNG
    media_image2.png
    1326
    2380
    media_image2.png
    Greyscale
 and paragraphs 43-44), and wherein “… cathode assembly 50 may include one or more emitters 66 mounted on a support 64 … Use of an emitter set instead of a single emitter may also provide additional current connection capabilities. As shown in FIG. 15A, emitters 250, 252 may be connected in series resulting in a constant current through a defect 254. As shown in FIG. 15B, emitters 256, 258 may be connected in parallel e.g., see annotations in 
    PNG
    media_image3.png
    1371
    1875
    media_image3.png
    Greyscale
 and paragraphs 44 and 60).  The system of Steinlage et al. lacks an explicit description that the conductive coupler is removably coupled to a receptacle comprising the first, second, and third cathode connectors extending from an interior of the vacuum envelope to an exterior of the vacuum envelope.
    PNG
    media_image4.png
    1466
    2411
    media_image4.png
    Greyscale
).  However, X-ray tube electrical connectors were well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion of the cathode 16 via mechanical fasteners or other appropriate mode of attachment … Each socket 74 is electrically connected to the high voltage cable 52 (see FIGS. 1 and 2), and is configured to electrically connect with corresponding terminals (not shown) disposed in the cathode 16 when the connector 50 is operably attached to the x-ray tube 10. This interconnection provides an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission. The sockets 74 are electrically isolated from the sleeve 70 by the potting material 72. In the present embodiment, four sockets 74 are disposed at the terminal end 72A, however, m or KSR International Co. v. Teleflex Inc., 550 U.S. 398 at 416, 82 USPQ2d 1385 (2007) at 1395 (citing United States v. Adams, 383 U.S. 39, 40 [148 USPQ 479] (1966)).  See MPEP § 2143.  In this case, one of ordinary skill in the art could have substituted a known conventional electrical connector (e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., a conductive coupler plug removably inserted into a cathode connector receptacle that extends the cathode connectors from the vacuum envelope interior to the vacuum envelope exterior for electrical connections) as the unspecified electrically coupling of Steinlage et al.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
 et al. appear to have 1-to-1 correspondence of cathode connectors to generator connectors.  
Examiner respectfully disagrees.  As discussed above, Steinlage et al. teach first and second generator connectors.  While Steinlage et al. lacks an explicit description that a number of cathode connectors of a receptacle is greater than the first and second generator connectors, Steinlage et al. also disclose (paragraph 58) that “… FIG. 13 shows an exemplary emitter set 214 with electrical connectors 216, 218, 220, 222 for connecting the emitters 224, 226 to power supply 68. Power from power supply 68 may be used to heat the emitters 224, 226 to stimulate electron emission …”.  Thus, Steinlage et al. teach at least one embodiment wherein four cathode connectors (i.e., “216, 218, 220, 222” in Fig. 13) are used “for connecting the emitters 224, 226 to power supply 68”.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claims.
E. Arguments on 2 November 2021 Appeal Brief pp. 9-10
Appellant argues that the combination of the cited prior art does not teach or suggest “wherein the first electron emitter and the second electron emitter are configured to operate in parallel, series, or a single emitter by using different conductive couplers” as recited in dependent claim 2. 
 Examiner respectfully disagrees.  X-ray tube electrical connectors comprising m sockets for providing an electric current to one or more thermionic emission filaments are well known in the art (e.g., see “… high voltage connector 50 is responsible for electrically coupling a high voltage cable 52 to the x-ray tube 10. The high voltage cable 52 is, in turn, connected to a high voltage power source (not shown)  … connector housing 54, in addition to housing the other components of the connector 50, provides a mounting surface for attaching the connector to a portion e.g., “mounting surface” for a removable electrical “interconnection” between a high voltage power supply cable and first, second and third cathode “sockets”, in order to provide “an electric current to the one or more filaments 18 disposed in the cathode 16, thereby enabling the filaments to produce electrons by thermionic emission”) for the unspecified electrically coupling of Steinlage et al. and the results of the substitution would have been predictable.  Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a known conventional electrical connector (e.g., comprising the first generator connector and the second cathode connector “interconnection” and the second generator connector and the first and third cathode connectors  et al.  Therefore, the combination of the cited prior art teaches or suggests all limitations as arranged in the claim.
F. Arguments on 2 November 2021 Appeal Brief pp. 10-11
Appellant argues that while Hansen discloses that the connector 50 may include “m or fewer sockets”, that statement is only disclosing that the connector 50 may have a different number of dockets 74 than the four sockets 74 illustrated.  
Examiner respectfully disagrees.  Hansen is exemplary of the evidence found within the art of record that establishes that electrical connectors each with different number of sockets are used to provide an electric current to one or more thermionic emission filaments.  Therefore, appellant’s arguments are not persuasive.
G. Arguments on 2 November 2021 Appeal Brief pg. 11
Appellant argues that the combination of Steinlage et al., Hansen, and Furbee et al. does not disclose or suggest each and every limitation of claims 4-6, 8, 18, and 29 because the addition of Furbee et al. does not cure the deficiencies of independent claim 9.  
This argument is not persuasive as discussed in the Office Action. Furbee et al. state (sixth column 1 paragraph, last complete column 2 paragraph, and last complete column 4 paragraph) that the “… voltage on the filament with respect to ground is up to -75,000 volts plus or minus a low level alternating current signal needed to boil off electrons from the filament. At these high voltages, filament inputs must be insulated to prevent arcing. The insulation typically is in the form of high voltage cabling and connectors which are expensive and complex in design … focusing circuitry is mounted inside the tube housing and coupled to high voltage inputs for selectively energizing the one or two electrical cable connectors can be used to transmit up to three high voltages inputs through three pin contacts or sockets so as to provide an electric current to one or more thermionic emission filaments.  Therefore, examiner respectfully disagrees for the reasons discussed above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID P PORTA/           Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                             

Conferees:
Shun Lee
/S. L./
Examiner, Art Unit 2884
David Porta
/D.P.P/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        
Justin P. Bettendorf                                                                                                                                                                                                     
/JUSTIN P BETTENDORF/
RQAS, OPQA


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.